10/14/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                       Assigned on Briefs September 14, 2021

           SHAUN RONDALE CROSS v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Marshall County
                     No. 13-CR-137       M. Wyatt Burk, Judge
                     ___________________________________

                           No. M2021-00183-CCA-R3-ECN
                       ___________________________________


Petitioner, Shaun Rondale Cross, pled guilty to possession with the intent to sell twenty-
six grams or more of cocaine and was sentenced to twenty-five years as a Range III,
persistent offender. After an unsuccessful post-conviction petition, Petitioner filed a
second post-conviction petition along with an untimely petition for writ of error coram
nobis based on a claim of newly discovered evidence of actual innocence. Following an
evidentiary hearing, the coram nobis court dismissed the motion to reopen post-conviction
and denied the error coram nobis petition. On appeal, Petitioner claims the coram nobis
court erred by denying him error coram nobis relief. Following review of the record, the
briefs of the parties, and applicable law, we affirm the judgment of the coram nobis court
in accordance with Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

JILL BARTEE AYERS, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and NORMA MCGEE OGLE, J., joined.

Jonathon Fagan, (at trial and on appeal), Nashville, Tennessee, for the appellant, Shaun
Rondale Cross.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; Robert J. Carter, District Attorney General; and William Bottoms,
Assistant District Attorney General, for the appellee, State of Tennessee.
                              MEMORANDUM OPINION

        Petitioner was charged in connection with a drug deal that was aborted when he and
his Co-defendants, Laura Lucille Carter and Adrian Marcel Newbill, became suspicious
that a sale of cocaine involved a confidential informant. When the informant approached
the prearranged exchange site, Petitioner and his Co-defendants drove off without
consummating the transaction. Law enforcement followed the trio and initiated a traffic
stop. Petitioner handed the cocaine to Co-defendant Carter and instructed her to hide it in
her pants. Co-defendant Newbill who was driving the vehicle, stopped the vehicle, and all
three were ordered out of the car. Officers retrieved the cocaine from Co-defendant Carter.
The cocaine weighed 26.93 grams.

        The Marshall County Grand Jury entered a true bill charging Petitioner and his Co-
defendants in count one with possession with the intent to sell twenty-six grams or more
of cocaine and in count two with possession with the intent to deliver the same. On October
2, 2014, pursuant to a negotiated agreement, Petitioner pled guilty to possession with the
intent to sell twenty-six grams of cocaine and received a twenty-five year sentence at 45%
release eligibility and was fined the minimum mandatory amount of $2,000. Count two
was dismissed.

       Petitioner pursued a timely but unsuccessful post-conviction petition wherein he
alleged that his guilty plea was involuntarily and unknowingly entered due to the
ineffective assistance of trial counsel. Prior to entry of the written order denying post-
conviction relief, Petitioner filed a motion to reconsider the denial of his post-conviction
petition. He attached to the motion to reconsider a letter from Co-defendant Carter
addressed to “Shaun,” dated February 17, 2016, with the following statement:

       Hey, my sentence is 15 yrs at 45%. I’m charged with fasc. of possession.
       The “possession” charge was dismissed, and I pled guilty to fascilitation (sic)
       of possession.

       I claim the ounce as mine, I’m doing time for it. It was on me and I’m writing
       you this to let you know I’m the guilty on fascilitation (sic) possession. You
       not guilty on having an ounce – I am. This is my statement.

       – Laura Carter

       The post-conviction court entered an order denying post-conviction relief and a
separate order denying the motion to reconsider. This court affirmed the denial of post-
conviction relief. Petitioner did not seek permission to appeal the judgment to the supreme

                                            -2-
court. See Shaun Rondale Cross v. State, No. M2016-01578-CCA-R3-PC, 2017 WL
2782200, at *1 (Tenn. Crim. App., at Nashville, June 27, 2017), no perm. app. filed.

       On June 15, 2020, Petitioner filed a second pro se post-conviction petition claiming
that the State withheld exculpatory evidence in violation of Brady v. Maryland, 373 U.S.
83 (1963). Petitioner alleged that the State failed to disclose Co-defendant Carter’s
statement to the police that she had brokered the drug deal between “Jeff” and her drug
source, a man named “Tony,” not the Petitioner, “Shaun.” Petitioner also filed on the same
date, a pro se error coram nobis petition alleging that Co-defendant Carter had “recanted
her earlier testimony and admitted that she had perjured herself in a prior proceeding.” As
supporting proof, Petitioner attached the June 2016 letter from Co-defendant Carter.
Petitioner argued that the statute of limitations should be tolled because he did not receive
Co-defendant Carter’s letter until after the statute of limitations had run in October 2014.
He also blamed the correctional facility for the four-year delay in filing the error coram
nobis petition.

        The coram nobis court1 entered a preliminary order treating the second post-
conviction petition as a motion to reopen post-conviction under section § 40-30-117 of the
Tennessee Code and appointing counsel to represent Petitioner on the motion to reopen
and the error coram nobis petition. At the evidentiary hearing on both petitions,
Petitioner’s counsel announced to the coram nobis court that he wished to strike the Brady
claim and “anything related” to the claim because a thorough review of the record showed
that the State had in fact, provided Petitioner with Co-defendant Carter’s statement to law
enforcement about “Tony” in response to two defense motions in limine. The State
confirmed that Co-defendant Carter’s statement was provided to Petitioner before he
entered his plea. The Brady issue was the only claim raised in the motion to reopen post-
conviction proceedings.

        Petitioner was the only witness to testify at the hearing. He testified that although
he was “actually innocent,” he pled guilty due to his criminal record, the statements of his
co-defendants, and the fact that “he was a black man in a white neighborhood” riding in a
car with crack cocaine. Petitioner was aware that Co-defendant Carter was going to testify
against him at trial before he entered his plea. He added that he had “no way of proving”
Co-defendant Carter’s statement to be false. He insisted that he was unaware of the
brokered drug deal and denied that he was in possession of any drugs at the time of the
traffic stop. Petitioner understood Co-defendant Carter’s letter to mean that she was taking
sole responsibility for the crack cocaine. Based on his understanding of the letter,
Petitioner argued that he should not have been charged in the case. Without Co-defendant

       1
        We will refer to the trial court that heard the proceedings in both the motion to reopen
post-conviction and the error coram nobis petition as the coram nobis court.
                                             -3-
Carter’s “recanted” statement, Petitioner insisted that his plea was not knowingly and
voluntarily entered.

       With regard to the delay in filing the error coram nobis petition, Petitioner testified
that he received the letter from Co-defendant Carter in 2016, that he then sent post-
conviction counsel a copy of Co-defendant Carter’s letter with instructions to raise the
issues addressed in the motion to reconsider, that the correctional facility lost the “original
copy” of Co-defendant Carter’s letter, and that nothing was done or filed for four years.

       In a detailed and lengthy order, the coram nobis court dismissed the motion to
reopen post-conviction because the motion did not satisfy the statutory requirements of
Tennessee Code Annotated § 40-30-117. Having reviewed the court filings, the trial court
held that the State tendered Co-defendant Carter’s statement to the defense on December
10, 2013.

        The coram nobis court denied the error coram nobis petition on the grounds that it
was untimely, due process tolling was unjustified, and the petition failed to establish a
meritorious basis for error coram nobis relief. The coram nobis court held that even if
Petitioner’s explanation for the delay could be considered true, it did not justify Petitioner’s
four-year delay in filing the error coram nobis petition given that Petitioner could have
easily reached out to post-conviction counsel for a copy of Co-defendant Carter’s February
2016 letter to file a coram nobis petition. The coram nobis court also held that even if the
error coram nobis petition had been timely filed, Petitioner was not entitled to relief
because Co-defendant Carter’s February 2016 letter did not constitute newly discovered
evidence of a recanted statement. It is the coram nobis court’s order denying error coram
nobis relief from which Petitioner timely filed a notice of appeal.

        Petitioner did not seek permission to appeal the trial court’s judgment in denying
the motion to reopen post-conviction. See T.C.A. § 40-30-117(c) (“[i]f the motion is
denied, the petitioner shall have thirty (30) days to file an application in the court of
criminal appeals seeking permission to appeal”); see also Sup. Ct. R. 28, § 10(B). On
appeal, Petitioner challenges only the coram nobis court’s decision in denying his error
coram nobis petition, arguing that coram nobis court committed plain error by not tolling
the limitations period. He maintains that he was without fault in failing to present Co-
defendant Carter’s February 2016 letter in a timely filed error coram nobis petition.
Relying on Freshwater v. State, 160 S.W.3d 548 (Tenn. Crim. App. 2004), Petitioner
argues that he has satisfied the requirements to be granted a “withdrawal of his plea and a
trial.” He avers that he would have “opted to try the case if he knew that the Co-defendant
would admit to sole possession of the drugs at the time (of his plea).”



                                             -4-
       Neither of the parties in their briefs, nor the coram nobis court’s order denying error
coram nobis relief addresses the 2016 Tennessee Supreme Court decision in Frazier v.
State, 495 S.W.3d 246 (Tenn. 2016). In Frazier, the supreme court reversed its decision
in Wlodarz v. State, 361 S.W.3d 490, 503-04 (Tenn. 2012), which held that a petitioner
who had entered a guilty plea could challenge his convictions through a writ of error coram
nobis. In reversing Wlodarz, the supreme court expressly held that “the coram nobis statute
is not available as a procedural mechanism for collaterally attacking a guilty plea.”
Frazier, 495 S.W.3d 248-53.

       In Frazier, the supreme court emphasized that error coram nobis is a procedural
remedy governed purely by statute. Frazier, 495 S.W.3d at 248. The writ of coram nobis
is codified in Tennessee Code Annotated section 40-26-105 and states:

       The relief obtainable by this proceeding shall be confined to errors dehors
       the record and to matters that were not or could not have been litigated on
       the trial of the case, on a motion for a new trial, on appeal in the nature of a
       writ of error, on writ of error, or in a habeas corpus proceeding. Upon a
       showing by the defendant that the defendant was without fault in failing to
       present certain evidence at the proper time, a writ of error coram nobis will
       lie for subsequently or newly discovered evidence relating to matters which
       were litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at the trial.

T.C.A. § 40-26-105(b) (emphasis added).

        The supreme court noted that the plain and simple meaning of the phrases “litigated
on the trial,” “litigated at the trial,” and “at the trial,” reflect “a contested proceeding
involving the submission of evidence to a fact-finder who then must assess and weigh the
proof in light of the applicable law and arrive at a verdict of guilt or acquittal.” Frazier,
495 S.W.3d at 250. In contrast, there is no mention of the word “plea” in the coram nobis
statute. Id. at 249. Furthermore, a guilty plea is a non-adversarial proceeding: no evidence
is presented, the defendant waives his right to a trial, and he admits to having committed
one or more of the charged offenses. Id. at 250-51.

       Since Frazier, this court has decided a number of coram nobis cases involving guilty
plea convictions. In all of them, we have affirmed the denial of relief. See Charles
Blackstock v. State, No. E2019-01446-CCA-R3-ECN, 2020 WL 2844527, at *1-3 (Tenn.
Crim. App., at Knoxville, June 1, 2020) (State’s Rule 20 motion to affirm granted where
petitioner used coram nobis to challenge guilty-pleaded convictions), no perm. app. filed;
Mike Settle v. State, No. W2018-01527-CCA-R3-ECN, 2019 WL 1594930, at *1-2 (Tenn.
Crim. App., at Jackson, April 15, 2019) (coram nobis court’s dismissal affirmed per Rule
                                            -5-
20 where petitioner challenged guilty plea conviction for especially aggravated
kidnapping), no perm. app. filed; Luis G. Mendoza v. State, No. W2017-02373-CCA-R3-
ECN, 2018 WL 5292500, at *1-2 (Tenn. Crim. App., at Jackson, Oct. 24, 2018) (Rule 20
granted to affirm coram nobis petition challenging best interest plea), no perm. app. filed;
see also Kendall Joy v. State, No. W2019-01437-CCA-R3-ECN, 2020 WL 4187315, at *1
(Tenn. Crim. App., at Jackson, July 20, 2020) (coram nobis properly dismissed petition to
collaterally attack guilty plea), perm. app. denied (Tenn. Nov. 17, 2020); Gary Allen
McKennie v. State, No. W2017-01561-CCA-R3-ECN, 2018 WL 4693116, at *2 (Tenn.
Crim. App., at Jackson, Sept. 28, 2018), no perm. app. filed; Thiermo Mamadou Diallo v.
State, No. M2017-01410-CCA-R3-ECN, 2018 WL 4361137, at *2 (Tenn. Crim. App., at
Nashville, Sept. 12, 2018), perm. app. denied (Tenn. Jan. 18, 2019).

       Here, Petitioner pled guilty instead of going to trial. He therefore cannot collaterally
attack his conviction using the coram nobis statute. Because Petitioner pled guilty, the
coram nobis statute is inapplicable, regardless of whether the petition is timely or the statute
of limitations is tolled. Thus, any further consideration of Petitioner’s claims is
pretermitted as moot.

        When an opinion would have no precedential value, this court may affirm the
judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment of action is
not a determination of guilt, and the evidence does not preponderate against the finding of
the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case satisfies the
criteria of Rule 20. The judgment of the coram nobis court is affirmed in accordance with
Rule 20, Rules of the Court of Criminal Appeals.



                                               ____________________________________
                                               JILL BARTEE AYERS, JUDGE




                                             -6-